G-ihl, J.
— This is a suit on a judgment rendered in a district court of the state of Iowa. The action in Iowa was brought on a note signed by defendant Johnson and his wife who then resided in Kansas City, Missouri. They had made the note and secured the same by a mortgage on real estate located in Iowa, and the suit there was for the foreclosure of the mortgage. Wilson, an Iowa attorney, appeared for Johnson and his wife in the Iowa, court, filed answer and attended the trial of the cause, when judgment was rendered for plaintiff, the mortgaged property was sold; but there was not sufficient proceeds to pay the entire judgment, and this suit is to recover the remainder thereof. The .trial court here gave judgment for plaintiff as against I. W. Johnson for the alleged balance of $2,500, but discharged the ¡wife, and said defendant husband has appealed.
*376The defense of both defendants, Isaac W. and Catherine Johnson, was, as interposed by their joint answer, that the Iowa court never acquired jurisdiction over them. Some sort of notice was served on I. W. Johnson in Missouri, but the claim of jurisdiction is based on the voluntary appearance of said Johnson through Wilson, the Iowa lawyer. Johnson denied under oath that he ever authorized Wilson to appear for him in the cause; while the testimony of Wilson, supported by another witness, tended to prove that Wilson had such authority. On this issue the court found for the plaintiff as against I. W. Johnson; but on the other hand found that Catherine Johnson was neither served with process nor authorized Wilson to appear for her.
The principal matter here complained of relates to this finding of fact by the trial judge. After a careful consideration of all the evidence adduced, we find this to be one of those eases of such conflict in the. testimony that we must defer to the decision of the trial court (who tried the cause without the aid of a jury). Under the evidence,, the court was justified in finding that defendant had authorized the attorney Wilson to enter his appearance and defend the case in Iowa. This fact then being found against the defendant, he has had his day in court, and can no longer be heard to contest the case on its merits.
Some further contention is made that, as the judgment entered in Iowa against the two defendants was void as to one (because not served with process nor in court by voluntary appearance) then the judgment was likewise invalid as to the other defendant who did voluntarily appear. Under the laws and constitution of the United States it was the duty of the Missouri court to award the same effect to this judgment that would be attached to it in Iowa, the state where ren*377dered. Now, under the laws of Iowa, it seems conceded that a judgment against two or more parties, some of whom have been summoned (or have appeared), and others not, is not void as to those legally in court, though void to those not in court. In other words, the rule, “void as. to one, void as to all,” does not apply. This Iowa judgment then is enforceable there as against defendant, I. W. Johnson, though entered against his codefendant without jurisdiction and, therefore, void and non-enforceable as to her. And, being an enforceable judgment against said Johnson in the state where rendered, we give it the same “full faith and credit” in this 'state, and permit a recovery thereon. Eor cases in point, see Hanley v. Donoghue, 116 U. S. 1; Renaud v. Abbott, 116 U. S. 277.
We have examined other matters mentioned in counsel’s brief, but find in them nothing against the judgment of the circuit court; we, therefore, affirm the same.
All concur.